



Exhibit 10.15
CYS INVESTMENTS, INC.


2017 INCENTIVE COMPENSATION PLAN


CYS Investments, Inc.’s 2017 Incentive Compensation Plan (the “Plan”) is a plan
under which eligible employees of CYS Investments, Inc. (the “Company”) may
receive bonus awards representing the opportunity to receive a payment in
accordance with, and subject to the terms of, the Plan (“Bonus Awards”). The
amount, if any, that will be payable under a Bonus Award will be determined by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) based upon the Company’s and the employee’s
performance during the 2017 fiscal year, subject in all cases to the absolute
sole discretion of the Compensation Committee as provided in the Plan. Bonus
Award payments under the Plan will be paid no later than March 15, 2018.


Purposes. The Plan is a component of the Company’s overall strategy to pay its
employees for performance. The purposes of the Plan are to: (i) attract and
retain top performing employees, (ii) motivate employees by tying compensation
to the Company’s absolute and relative performance, and (iii) reward exceptional
individual performance that supports the Company’s overall objectives.


Eligibility. All employees of the Company are eligible to participate in the
Plan, except for employees who (a) are classified as interns/project employees
or (b) commence employment pursuant to an offer letter that excludes
participation in the Plan. Those employees who are determined to be eligible for
Bonus Awards under the Plan are called “Participants.” An employee must commence
employment or otherwise become eligible to participate in the Plan no later than
July 1, 2017; provided, however that the Compensation Committee may make
exceptions to this requirement in its sole discretion as it deems appropriate.
Being a Participant does not entitle the individual to receive a Bonus Award.


Plan Year. The Plan operates on a fiscal year basis, January 1, 2017 through
December 31, 2017 (the “Fiscal Year”).


Bonus Awards. A Participant must be an active employee in good standing and on
the payroll of the Company, or an approved subsidiary (an “Approved Payroll”),
on the day the Bonus Award is paid to receive any portion of a Bonus Award. A
Participant who is not actively employed or on an Approved Payroll for whatever
reason on the date a Bonus Award is paid is not entitled to a Bonus Award
payment. Bonus Award payments for the 2017 Fiscal Year for an employee that was
not actively employed or on an Approved Payroll on January 1, 2017 will be paid
on a pro-rata basis based on the period of the Fiscal Year during which the
Participant was employed by the Company. Notwithstanding the foregoing, a
Participant may be eligible to receive a Bonus Award pursuant to his or her
employment agreement even if such Participant is not actively employed or on an
Approved Payroll on the date a Bonus Award is paid. Additionally, the
Compensation Committee may make exceptions to the foregoing in its sole
discretion as it deems appropriate.


Notwithstanding any language to the contrary contained in this Plan and for the
avoidance of doubt, (a) a Participant is not entitled to a minimum Bonus Award
payment or a guaranteed payment pursuant to this Plan and (b) the Compensation
Committee, in its sole discretion, will be entitled to reduce the amount of any
Bonus Award payment eligible to be paid under the terms of this Plan and can
elect not to make a Bonus Award payment even if eligible to be paid under the
terms of this Plan. Subject to the foregoing language, the amount payable under
a Bonus Award will be determined at the discretion of the Compensation Committee
after considering the Company’s absolute and relative performance, the
Participant’s minimum, target and maximum bonus opportunities in light of the
Company’s performance and the employee’s performance for the Fiscal Year.





--------------------------------------------------------------------------------







The size of each Participant’s Bonus Award opportunity will be based on various
percentages of his or her base salary with respect to the following threshold
levels based on the performance of the Company under each sub-component of the
quantitative component (the “Quantitative Component”) and the Compensation
Committee’s determination of the Participant’s performance under the qualitative
component (the “Qualitative Component”).


 
Percentage of Base Salary
Name
Minimum
Target
Maximum
Kevin E. Grant
100%
325%
550%
Jack DeCicco
50%
100%
150%
Richard E. Cleary
50%
100%
150%
Thomas A. Rosenbloom
50%
100%
150%
All Other Employees
Will vary based on employee



Components of the Plan. The Plan will be divided into two components, a
Quantitative Component and a Qualitative Component. The Bonus Award for each
Participant will be eligible to be paid based on the percentage allocation
between the two components as follows (assuming the achievement of maximum Bonus
Award opportunities for each component):


Name
Quantitative Component
Qualitative Component
Kevin E. Grant
75%
25%
Jack DeCicco
60%
40%
Richard E. Cleary
60%
40%
Thomas A. Rosenbloom
60%
40%
All other employees
Will vary based on employee



Quantitative Component. The Quantitative Component will be divided into two
sub-components, an absolute return sub-component (the “Absolute Return
Sub-Component”) and a relative return sub-component (the “Relative Return
Sub-Component”). The Absolute Return Sub-Component will represent 50% of the
total Quantitative Component and the Relative Return Sub-Component will
represent 50% of the total Quantitative Component.


Each participant in the Plan is granted an Incentive Award pursuant to the 2013
Equity Incentive Plan (the “Equity Plan”). Subject to the conditions set forth
above, the Incentive Award represents the opportunity to receive a cash payment
of 50% of the Bonus Award under the Quantitative Component, subject to the Cash
Payment Limit (as defined below). The Incentive Award also represents the right
to receive shares of restricted common stock of the Company with a value (on the
date the shares are issued) equal to 50% of the Bonus Award under the
Quantitative Component, plus any portion of the Bonus Award that cannot be paid
in cash on account of the Cash Payment Limit. The shares of restricted common
stock issued in settlement of the Incentive Award will be subject to the vesting
requirements and transfer restrictions as described below. The “Quantitative
Component” of the Plan is intended to permit the payment of “performance based
compensation” under Section 162(m) of the Internal Revenue Code.


The size of the Quantitative Component is predicated on the condition that the
Company manages its investment portfolio within leverage parameters established
by the Board, in consultation with the Company’s management. If the Company
exceeds the Board’s pre-determined leverage ratio (which the Board has initially
set for the Fiscal Year as 8 to 1) (the “Leverage Cap”), then any Bonus Awards
under the Quantitative Component attributable to the Company’s leverage ratio
being in excess of the Leverage





--------------------------------------------------------------------------------





Cap (with the leverage ratio calculated as of the end of each calendar month of
the Fiscal Year and included in management’s monthly report to the Board of
Directors) will not be paid to the Participants. Notwithstanding the foregoing,
the Board may adjust the Leverage Cap at any time during the applicable fiscal
year based upon consultation with the Company’s management.


Absolute Return Sub-Component. The Absolute Return Sub-Component will be based
on a one year and three year change in the Company’s total stockholder return
(“Book Value TSR”), as calculated below. The one year Book Value TSR will equal
the difference between the Company’s net asset value per common share on
December 31, 2016 (as reported in the Company’s Form 10-K for the year ended
December 31, 2016) and the Company’s preliminary book value per common share on
December 31, 2017, taking into account a specified accrual for cash bonuses
established by the Compensation Committee and the Company’s senior executive
officers (the “2017 Book Value”), plus distributions per share of the Company’s
common stock declared by the Company during the Fiscal Year (the “One Year Book
Value TSR”).


The three year Book Value TSR will equal the difference between the Company’s
net asset value per common share on December 31, 2014 (as reported in the
Company’s Form 10-K for the year ended December 31, 2014) and the 2017 Book
Value, plus distributions per share of the Company’s common stock declared by
the Company during the period beginning on January 1, 2015 and ending on
December 31, 2017 (the “Three Year Book Value TSR”).


As stated above, the Absolute Return Sub-Component will comprise 50% of the
total Quantitative Component. This 50% component will be comprised of two
sub-components, with 25% determined by the One Year Book Value TSR and 25%
determined by the Three Year Book Value TSR. The amount of the Bonus Award
eligible to be paid under the One Year Book Value TSR will be determined based
on the Company’s performance relative to the hurdle rates included in the
following table, with linear interpolation for achievement falling between the
hurdle rates:


Bonus Levels
Hurdle Rates
No Bonus
Less than 4%
Minimum
4%
Target
8%
Maximum
Greater than 12%



The amount of the Bonus Award eligible to be paid under the Three Year Book
Value TSR will be determined based on the Company’s performance relative to the
hurdle rates included in the following table, with linear interpolation for
achievement falling between the hurdle rates:


Bonus Levels
Hurdle Rates
No Bonus
Less than 12%
Minimum
12%
Target
28%
Maximum
Greater than 36%



Relative Return Sub-Component. The Relative Return Sub-Component will be based
on a one year and three year relative stockholder return (in each case assuming
reinvestment of dividends), based on the change in stock price of the Company
and distributions on the Company’s common stock declared by the Company during
the measurement period, compared to a competitor peer group (“Relative TSR”).
The peer group consists of the following companies: AGNC Investment Corp.,
Annaly Capital Management, Inc., Anworth Mortgage Asset Corporation, Armour
Residential REIT, Inc., Capstead Mortgage Corporation,





--------------------------------------------------------------------------------





Invesco Mortgage Capital, Inc., MFA Financial, Inc., MTGE Investment Corp., New
York Mortgage Trust, Inc., Redwood Trust, Inc., Starwood Property Trust, Inc.,
Two Harbors Investment Corp., and Western Asset Mortgage Capital Corp.


As stated above, the Relative Return Sub-Component will comprise 50% of the
total Quantitative Component. This 50% component will be comprised of two
sub-components, with 25% determined by the one year Relative TSR and 25%
determined by the three year Relative TSR. The amount of the Bonus Award
eligible to be paid under the one year Relative TSR and three year Relative TSR
will be determined based on the Company’s ranking among this peer group as
described in the table below:


Bonus Levels
Ordinal Ranking Amongst Peer Group
 
No Bonus
12th, 13th or 14th
 
Minimum
8th, 9th, 10th  or 11th
 
Target
4th, 5th, 6th or 7th
 
Maximum
1st, 2nd or 3rd



Qualitative Component. The Plan also includes the “Qualitative Component”
(described below) which is separate and distinct from the Quantitative
Component. The Qualitative Component is not intended to satisfy the requirements
of “performance based compensation” under Section 162(m) of the Internal Revenue
Code. The Qualitative Component is intended to allow the Compensation Committee,
in its discretion, to provide additional compensation to Participants (as
defined below) based on the Compensation Committee’s evaluation of the
Participant’s contributions to the success of the Company. The amount of each
Bonus Award under the Qualitative Component will be determined by the
Compensation Committee in its sole discretion based on its assessment of how
each Participant has performed relative to the qualitative factors deemed
relevant, including, but not limited to (i) for the Chairman and Chief Executive
Officer (the “CEO”): (A) leadership of the Board and the Company, (B) investor
relations, stockholder communications and capital raising, (C) the Company’s
performance relative to its budget and (D) risk management and capital
preservation, and (ii) for the other senior executive officers, qualitative
performance objectives determined annually by the CEO and the Board, which may
include criteria such as: (A) business unit/functional area performance, and
(B) leadership/organizational development.


Form of Bonuses. Bonus Awards will be divided into, and paid in, two components:
a cash component and a long-term equity component. The proportional size and
form of each component is described below.


Size of Cash Component of Bonus Awards. The aggregate cash component of each
Participant’s Bonus Award (the “Cash Component”) will be paid under an Incentive
Award granted pursuant to the Equity Plan and will be 50% of such Participant’s
total Bonus Award payment, as determined by the Compensation Committee, but will
not exceed 0.50% of the average stockholders’ equity of the Company for the
Fiscal Year calculated monthly by averaging the stockholders’ equity as of the
beginning and end of each month during the Fiscal Year and then averaging each
month’s average stockholders’ equity (the “Cash Payment Limit”). Each
Participant will receive 50% of his or her individual Bonus Award payment in
cash with such pro-rata reductions as is necessary so that the Cash Payment
Limit is not exceeded; provided, however, that an employee whose Bonus Award
payment is less than $100,000 will receive 10% of his or her individual Bonus
Award payment in restricted stock under the Long-Term Equity Component (as
defined below) and the remainder in cash. Notwithstanding the foregoing
sentences in this section, the Compensation Committee may (i) elect in its
discretion to increase the Cash Payment Limit and the Cash Component of the
Bonus Award payments to be greater than 50% if, pursuant to this section,
certain employees receive greater than 50% of their Bonus Award payments in
cash, and (ii) increase the portion of an employee’s Bonus Award





--------------------------------------------------------------------------------





payment payable in cash, with a corresponding reduction in the amount of the
Bonus Award payment paid under the Long-Term Equity Component, on a case by case
basis in the discretion of the Compensation Committee.


Size of Long-Term Equity Component of Bonus Pool. Except as provided in the
section above, the long-term equity component of each Participant’s Bonus Award
payment (the “Long-Term Equity Component”) will be issued in settlement of an
Incentive Award granted pursuant to the Equity Plan and will be 50% of such
Participant’s total Bonus Award payment. If the Cash Component exceeds the Cash
Payment Limit, the Compensation Committee may, but will not be required to,
increase the amount of the Long-Term Equity Component by an amount equal to the
excess amount of the Cash Component over the Cash Payment Limit. Except as
provided in certain circumstances as described in the section above, each
Participant will receive the Long-Term Equity Component of their individual
Bonus Award payment in the same percentage as the Long-Term Equity Component
percentage of the total Bonus Awards.


Awards under the Long-Term Equity Component will be in the form of Stock Awards
(as defined in the Equity Plan) under the Equity Plan that will vest ratably on
an annual basis over a five-year period or such other period as may be
determined by the Compensation Committee and will be subject to the terms of an
award agreement approved by the Compensation Committee.


Bonus Awards Subject to “Clawback”. Each Bonus Award paid under the Plan,
whether the Cash Component or the Long-Term Equity Component, will be paid
subject to the Company’s right to recoup or “clawback” all or part of the
payment in accordance with the requirements of the Company’s Compensation
“Clawback” Policy and applicable law.





